Citation Nr: 0527227	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  98-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1943 
to March 1945 and service with the regular Philippine Army 
from March 1945 to February 1946.  He died in May 1997; the 
appellant is the veteran's surviving spouse.

By a March 1998 RO decision, the appellant's claim of service 
connection for the veteran's cause of death was denied.  The 
appellant appealed this decision to the Board of Veterans' 
Appeals (Board).  The Board remanded this case in October 
1999 in order to afford the appellant a hearing before a 
Veterans Law Judge.  The appellant was afforded said hearing 
before the undersigned Veterans Law Judge in June 2001.  A 
transcript of that hearing is of record.  In a November 2001 
decision, the Board denied the claim.  Thereafter, the 
appellant appealed the Board's November 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2003 Order, the Court vacated the November 2001 Board 
decision and remanded the case for readjudication.  In 
October 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary development. 


FINDINGS OF FACT

1.  The veteran died in May 1997, as a result of 
cardiorespiratory arrest secondary to chronic renal failure 
due to urate nephropathy and anemia, pulmonary emphysema, 
pulmonary tuberculosis, and benign prostatic hypertrophy.

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During the veteran's lifetime, service connection was not 
established for any condition.  His service medical records 
reveal essentially normal findings.  His separation physical 
examination in February 1946 shows all findings to be normal.

The veteran filed claims for VA benefits; in February 1951, 
the RO denied service connection for malaria, rheumatism, and 
an appendicitis.

The veteran filed a claim for service connection in May 1997, 
claiming tuberculosis, severe arthritis, lungs, malaria, 
dysentery, and "hycosis."  In support of this claim, he 
submitted various medical records.  A January 1980 
instruction and treatment guide from D. F. B., M.D., 
reflected the prescription of a variety of drugs, to include 
those to treat tuberculosis, antibiotics, vitamins, and cough 
syrup.  A February 1997 summary from the Negros Oriental 
Chest Clinic and Dispensary indicated that the veteran had 
presented in April 1980 with far advanced bilateral pulmonary 
tuberculosis, for which he was hospitalized and treated.  In 
June 1984, he returned and was found to have moderately 
advanced pulmonary tuberculosis in the right lung and far-
advanced cavitary on the left lung.  An X-ray taken in August 
1986 showed minimal apex of pulmonary tuberculosis on both 
lungs.  In a February 1997 letter, A. S. D., M.D. indicated 
that the veteran had been treated for chronic pulmonary 
tuberculosis for 10 years.  A May 1997 clinical abstract from 
Bais District Hospital indicated that the veteran had been 
seen for a general check-up in March 1997.  He complained of 
a chronic cough with occasional blood streaked sputum, 
positive urinary frequency, and loss of appetite for one 
year.  He also complained of occasional swelling and pain of 
both knees.  On physical examination, the veteran had pale 
conjunctivae with anicteric sclerae, clear but distant breath 
sounds, regular cardiac rhythm, positive epigastric 
tenderness, and a healing skin lesion on the right foot.  
Laboratory tests showed low hemoglobin hematocrit, elevated 
serum creatinine and URI acid levels and pus cells in the 
urine.  The impression was chronic renal failure, pulmonary 
emphysema, benign prostatic hypertrophy, and urinary tract 
infection.  A chest X-ray showed old pulmonary tuberculosis 
with pulmonary emphysema.  The veteran's EKG was within 
normal limits.

In June 1997, the RO received the appellant's application for 
dependency and indemnity compensation which indicated that 
the veteran had died in May 1997.  In support of her 
application, she submitted a death certificate indicating 
that the immediate cause of the veteran's death was 
cardiorespiratory arrest secondary to urate nephropathy, 
anemia, and pulmonary emphysema, with underlying causes of 
pulmonary tuberculosis and benign prostatic hypertrophy.  She 
also submitted the notice of award of old age pension from 
the Philippine Veterans Affairs Office and copies of the 
veteran's service records.

In response to the appellant's application for benefits, the 
RO notified her that entitlement to VA death benefits 
required a demonstration that the disability of service 
origin resulted directly in the veteran's death.  It 
indicated that the appellant should submit all available 
medical records pertaining to the veteran's treatment for 
conditions related to the cause of the veteran's death.

In October 1997 the RO received a second application for 
dependency and indemnity compensation, with several 
attachments.  Attachments included duplicates of the medical 
records discussed above.  Also received were an October 1997 
letter and copies of medical records from the Bais City 
Health Office.  The health officer indicated in the letter 
that he had issued the death certificate based on the medical 
history and records issued by the veteran's attending 
physician. Included were duplicates of records previously 
submitted by the veteran in support of his claim for 
benefits.  Also received was an October 1997 letter and 
September 1997 affidavit from P. C. V., M.D.  Dr. V indicated 
that the veteran's medical records could no longer be 
retrieved, as they were destroyed in a flood.  He stated that 
he had treated the veteran for relapsed malaria and pulmonary 
tuberculosis as early as the 1960's, and that those 
conditions were present for several years until the veteran's 
health worsened and he died.  His affidavit indicated that he 
had treated the veteran for relapsed malaria from 1956 to 
1960, and that according to the veteran's history the malaria 
had been contracted during his military service.  He also 
stated that he had treated the veteran for pulmonary 
tuberculosis and anemia in 1973.  The appellant also 
submitted a joint affidavit signed and dated in September 
1997 by four individuals who maintained that they served with 
the veteran and that he had suffered from malaria during 
service from 1944 to 1946.

A letter from J. U. C., M.D. dated in January 1998 was 
received along with X-ray films from April 1997.  Dr. C 
indicated that he was not the attending physician and could 
not provide further clinical data concerning the veteran.  
Dr. C's interpretation of the X-ray stated that there was old 
pulmonary tuberculosis in both upper lungs with questionable 
activity, slight pleuro-diaphragmatic adhesion, and pulmonary 
emphysema.

A January 1998 letter from S. O. R., M.D. noted that Dr. R 
had not personally seen or examined the veteran.  He 
indicated that he had read an electrocardiogram presented to 
him.  A copy of the report shows that the test was within 
normal limits.

In February 1998 the appellant submitted further medical 
records in support of her claim.  A May 1997 outpatient 
report from Bais District Hospital shows that the veteran had 
experienced apnea for a few hours prior to arriving at the 
hospital, and that he was dead on arrival.

In March 1998 a radiologist at the Manila VA Outpatient 
Clinic analyzed the X-ray films submitted.  The radiologist's 
impression was far-advanced infiltrates in both lungs, 
probably tuberculosis with fibrotic contraction of buls, 
compensatory emphysema, and basal pleurodiaphragmatic 
adhesion.

In a rating decision dated March 1998, the RO denied, inter 
alia, service connection for the veteran's cause of death.  
In her notice of disagreement, the appellant maintained that 
she was entitled to death benefits because her husband had 
been a commissioned officer of the Philippine Army.  She 
stated that her husband's death was caused by sickness which 
started during his service.

The appellant appeared before the RO Hearing Officer in 
December 1998.  She stated that she had no further 
documentary evidence to present, but reiterated her claim for 
VA death benefits.  She contended that she was entitled to 
death benefits because her husband's death was a result of 
his active military service.

An affidavit signed and dated by Dr. D in February 1999 
states that the veteran's causes of death were residuals of 
pulmonary tuberculosis, malaria, arthritis and anemia.  Also 
dated in February 1999 was a letter from Dr. V, which 
elaborated on his earlier written statements.  Dr. V 
indicated that he had treated the veteran for pulmonary 
tuberculosis and for malaria.  He stated that the veteran had 
provided a history of malaria in service.

As noted above, the appellant appeared before the undersigned 
Veterans Law Judge in June 2001.  She testified that she had 
met the veteran in 1949 and that he was sick with pulmonary 
tuberculosis and malaria when they met.  A friend who had 
served with the veteran testified that he had no knowledge of 
the veteran's health at the completion of his service.

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations eliminate the concept of a well- 
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In March 1998, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  The Board concludes that the discussion in 
the March 1998 RO decision, statement of the case (SOC) 
(issued in June 1998), supplemental statements of the case 
(SSOCs) (issued in February 1999 and August 2004), and 
numerous letters over the years (including the January 2004 
VCAA letter) informed the appellant of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOCs, and various 
letters informed her of: why the evidence on file was 
insufficient to grant the claim; what evidence the record 
revealed; what VA was doing to develop the claim; and what 
information and evidence was needed to substantiate her 
claim.  In January 2004, the RO sent the appellant a VCAA 
letter that specifically informed her of what she should do 
in support of the claim, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  She was, 
for the most part, informed to submit everything she had with 
regard to her claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the January 2004 
VCAA letter was issued following the March 1998 RO decision 
as the RO decision was rendered prior to the enactment of the 
VCAA.  In light of the notice detailed above, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The appellant has submitted numerous medical 
records and duplicates of those records.  She was afforded 
hearings before the RO Hearing Officer in December 1998 and 
before the undersigned Veterans Law Judge in June 2001.  The 
appellant has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate this claim.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the appellant's claim.

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312. 

Analysis

In the instant case, service connection is not in effect for 
any disorder.  In this regard, the Board notes that service 
medical records from the veteran's periods of active duty are 
negative for the medical conditions which were present at his 
death in May 1997.

No competent medical evidence has been submitted to show that 
the illnesses noted on the veteran's death certificate are 
linked to service.  There is no evidence of cardiorespiratory 
disease in service.  The medical evidence of record indicates 
that the veteran was first treated for pulmonary tuberculosis 
in 1973, by Dr. V, nearly 20 years after his discharge from 
service.  While the appellant has stated that her husband was 
suffering from pulmonary tuberculosis and malaria when she 
met him in 1949, statements by the appellant on such matters 
do not constitute competent medical evidence, since, as a 
layperson, she has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  
When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the primary cause of 
death (cardiopulmonary arrest secondary to chronic renal 
failure due to urate nephropathy and anemia, pulmonary 
emphysema, pulmonary tuberculosis, and benign prostatic 
hypertrophy) is not related to service or to a service- 
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



___________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


